UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             11/21/2019
 Robert W. Johnson,

                                  Plaintiff,
                                                                1:19-cv-03749 (SDA)
                     -against-
                                                                ORDER
 Commissioner of Social Security,

                                  Defendant.


STEWART D. AARON, United States Magistrate Judge:

       On November 8, 2019, Plaintiff filed a motion seeking a default judgment on the basis

that, among other things, Defendant has not met Court deadlines, including by failing to file the

Electronic Certified Administrative Record applicable to Plaintiff’s claim for Social Security

benefits, and that Plaintiff is entitled to the relief sought. (See ECF No. 31.)

       “A motion for a default judgment must be made in compliance with Rule 55(b) of the

Federal Rules of Civil Procedure and Local Civil Rule 55.2.” Rankel v. Kabateck, No. 12-CV-00216

(VB), 2013 WL 7161687, at *7 (S.D.N.Y. Dec. 9, 2013) (citing Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 477 (2d Cir.2006) (per curiam) (“pro se status does not exempt a party from

compliance with relevant rules of procedural and substantive law”) (internal quotation marks

omitted)). Even assuming Plaintiff properly had moved for a default judgment, “motions for

default judgments will be denied where a party appears to defend unless it is clear that under no

circumstances could the defense succeed.” Id. (internal citation and quotation marks omitted).

Here, Defendant has appeared and filed a motion to dismiss. (See Not. of Mot., ECF No. 26.) Thus,

Plaintiff’s motion is without merit and is DENIED.
        It is further ORDERED that Plaintiff shall respond to Defendant’s Motion to Dismiss no

later than December 20, 2019. Plaintiff is reminded that there is a legal clinic in this District to

assist people who are parties in civil cases and do not have lawyers. The Clinic is run by a private

organization called the New York Legal Assistance Group; it is not part of, or run by, the Court

(and, among other things, therefore cannot accept filings on behalf of the Court, which must still

be made by any unrepresented party through the Pro Se Intake Unit). The Clinic is located in the

Thurgood Marshall United States Courthouse, 40 Centre Street, New York, New York, in Room

LL22, which is just inside the Pearl Street entrance to that Courthouse. The Clinic is open on

weekdays from 10:00 a.m. to 4:00 p.m., except on days when the Court is closed. An

unrepresented party can make an appointment in person or by calling 212-659-6190.

        The Clerk of Court is directed to terminate the motion at ECF No. 31 and mail a copy of

this Order to the pro se Plaintiff.

SO ORDERED.

DATED:          New York, New York
                November 21, 2019

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                 2
